           Case 1:21-cv-00067-RP Document 1 Filed 01/22/21 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                       Western District of Texas
                           Austin Division

LUCAS MCGILL                         §
                                     §
             Plaintiff               §     1:21-CV-00067
                                     §
             v.                      §
                                     §
EASTERN ACCOUNT                      §
SYSTEM OF CONNECTICUT,               §
INC.                                 §
                                     §     DEMAND FOR JURY TRIAL
             Defendant               §

                          ORIGINAL COMPLAINT

      1.     Plaintiff Lucas McGill sues for claims under the Fair Debt

Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq., and the

Texas Debt Collection Act ("TDCA"), Tex. Fin. Code Chapter 392, to

obtain statutory damages, injunctive relief, costs and a reasonable

attorney's fee for the Defendant's violations of the FDCPA and the

TDCA.

                                    VENUE

     2.      Venue is proper in the United States District Court for the

Western District of Texas, Austin Division, because the acts and

transactions occurred in this district and because the Defendant

transacts business in this district.
            Case 1:21-cv-00067-RP Document 1 Filed 01/22/21 Page 2 of 7




                                 THE PARTIES

       3.     Plaintiff Lucas McGill ("McGill") is an individual who

resides in Travis County, Texas.

       4.     Defendant Eastern Account System of Connecticut ("EAS")

may be served by serving its registered agent at the following address:

                    Corporation Service Company
                    701 Brazos, Suite 1050
                    Austin, TX 78701

                          FACTUAL ALLEGATIONS

       5.     McGill is resides in Austin, Texas.

       6.     McGill allegedly incurred a debt for medical services.

       7.     McGill did not pay the alleged debt.

       8.     The alleged debt went into default.

       9.     After default, the alleged debt was placed with EAS for

collection.

       10.    EAS describes itself as having “over 30 years of proven

success in handling our clients’ customer service, delinquency and

collections needs.”1

       11.    EAS tried to collect the alleged debt from McGill.



1   See https://easternaccounts.com/what-makes-us-different/
                                         2
        Case 1:21-cv-00067-RP Document 1 Filed 01/22/21 Page 3 of 7




     12.   EAS reported information regarding the alleged debt to one

or more credit bureaus.

     13.   McGill retained counsel.

     14.   McGill’s counsel sent EAS a letter disputing the amount of

the alleged debt on November 30, 2020.

     15.   EAS received the dispute letter.

     16.   After receiving the dispute letter, EAS reported credit

information regarding McGill’s alleged debt to at least one credit

reporting agency.

     17.   When EAS communicated credit information regarding

McGill’s alleged debt to one or more credit reporting agencies, it failed

to communicate that the alleged debt was disputed.

     18.   The alleged debt is a “debt” as that term is defined by

§ 1692a(5) of the FDCPA.

     19.   The alleged debt is a "consumer debt" as that term is

defined by § 392.001(2) of the TDCA.

     20.   McGill is a "consumer" as that term is defined by

§ 1692a(3) of the FDCPA.

     21.   McGill is a "consumer" as that term is defined by

§ 392.001(1) of the TDCA.

                                     3
         Case 1:21-cv-00067-RP Document 1 Filed 01/22/21 Page 4 of 7




     22.   EAS is a “debt collector” as defined by § 1692a(6) of the

FDCPA.

     23.   EAS is a "third-party debt collector" as defined by

§ 392.001(7) of the TDCA.

             COUNT I. VIOLATION OF THE FDCPA § 1692e(8)

     24.   Plaintiff re-alleges the above paragraphs as if set forth

fully in this count.

     25.   Section 1692e(8) of the FDCPA states:

           A debt collector               may    not use any           false,

     deceptive, or misleading representation or means in

     connection with the collection of any debt. Without

     limiting the general application of the foregoing,

     the     following       conduct        is   a violation of          this

     section:

           []

           (8) Communicating or threatening to communicate

     to any person credit information which is known which

     should be known to be false, including the failure

     to communicate that a disputed debt is disputed.




                                      4
        Case 1:21-cv-00067-RP Document 1 Filed 01/22/21 Page 5 of 7




     26.   EAS violated § 1692e(8) of the FDCPA by communicating

credit information to at least one credit reporting agency but failing

to also communicate that the alleged debt was disputed.

             COUNT II. VIOLATION OF TDCA § 392.301(a)(3)

     27.   Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

     28.   Section 301(a)(3) of the TDCA states:

           In debt collection, a debt collector may not use

     threats, coercion, or attempts to coerce that employ

     any of the following practices:

           []

           (3) representing or threatening to represent to

     any person other than the consumer that a consumer

     is wilfully refusing to pay a nondisputed consumer

     debt when the debt is in dispute and the consumer

     has notified in writing the debt collector of the

     dispute[.]

     29.   EAS violated § 392.301(a)(3) of the TDCA by representing

to at least one credit reporting agency that McGill was willfully




                                     5
        Case 1:21-cv-00067-RP Document 1 Filed 01/22/21 Page 6 of 7




refusing to pay a nondisputed consumer debt when the alleged debt

was in dispute and McGill had notified EAS in writing of the dispute.

                  COUNT III. VIOLATION OF TDCA § 392.202


     30.   Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

     31.   EAS    violated    §   392.202   by   failing   to   initiate   an

investigation of McGill’s dispute or by failing to send a written

statement to the letter regarding the investigation within 30 days.

                             REQUEST FOR RELIEF

     32.   Plaintiff requests this Court award him:

           a.    Statutory damages of $1000 for EAS’s violations of

     the FDCPA;

           b.    Statutory damages of not less than $100 for each of

     EAS’s violations of the TDCA under TDCA § 392.202;

           c.    Injunctive relief under TDCA § 392.403(a)(1);

           d.    Costs; and

           e.    A reasonable attorney's fee.

                             JURY DEMAND

           Plaintiff demands trial by jury.


                                     6
       Case 1:21-cv-00067-RP Document 1 Filed 01/22/21 Page 7 of 7




                                             Respectfully Submitted,
                                             By: s/Tyler Hickle
                                             Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                    7
